Citation Nr: 1515921	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the left foot, postoperative with scar.  

2.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the right foot, postoperative with scar.  
  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1993 to April 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
	
The Board remanded this case in March 2011 and October 2014 for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In August 2010, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  In a September 2014 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In September 2014, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (providing that the Board member who conducts the hearing will participate in making the final determination of the claim).  In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder and the Veterans Benefits Management System (VBMS). 

A review of the Virtual VA paperless claims processing system reveals a September 2014 brief from the Veteran's representative.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

First, remand is required for a current examination.  The Veteran was last provided a VA examination in connection with his service-connected hallux valgus disabilities in March 2011.  The Veteran has alleged that his service-connected hallux valgus disabilities have continued to worsen since that time in the last four years.  See February 2015 hearing testimony at pages 10-11.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hallux valgus disabilities.

Second, remand is required to attempt to obtain outstanding VA treatment records from the VA healthcare system in Nashville, Tennessee, dated from March 2011 to the present.  At the hearing, the Veteran stated that he received recent VA treatment for his service-connected hallux valgus disabilities after 2011 at the VA podiatry clinic in Clarksville, Tennessee.  See February 2015 hearing testimony at pages 9-10.

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Nashville, Tennessee VA healthcare system dated from March 2011 to the present, to include VA podiatry records from the Clarksville Clinic.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, to include additional VA treatment records, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral foot hallux valgus disability.  Access to the paper-based claims folder, VBMS, and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate Disability Benefits Questionnaire for the service-connected foot disabilities be fully filled out.  The explanation for all opinions must be provided.  

This development must include a VA skin examination to determine if there is any symptomatology from the Veteran's service-connected postoperative right and left foot scars.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the increased rating issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


